Citation Nr: 0825438	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  07-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.   Whether clear and unmistakable error (CUE) exists in an 
August 25, 1978, rating decision which denied a compensable 
evaluation for residuals of an injury to the left wrist and 
hand.

2.  Whether clear and unmistakable error exists in an August 
25, 1978, rating decision which denied service connection for 
residuals of a groin injury.

3.  Whether clear and unmistakable error exists in a July 10, 
1981, rating decision which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of a groin injury.

4.  Entitlement to an increased disability rating for 
residuals of an injury to the left wrist and hand, currently 
evaluated as 10 percent disabling.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
groin injury. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury. 

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability 
manifested by hyperumbilical pain (also claimed as stomach 
disability).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-
at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation. 

In May 2001, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska denied service connection 
for PTSD, hypertension, peptic ulcer disease and residuals of 
a groin injury.  The May 2001 rating action also granted 
service connection for hearing loss and tinnitus (assigning 
respective noncompensable and 10 percent evaluations 
therefor), and denied an increased rating for the veteran's 
left wrist and hand disorder.  In October 2001, the RO denied 
increased evaluations for the veteran's hearing loss and 
tinnitus.  

Later in October 2001 the veteran indicated that he was very 
unhappy with the handling of his "claims;" he did not 
identify either the referenced "claims" or the rating 
decision(s) at issue.  In November 2001, the RO requested 
that he identify the issues he intended to appeal.  In 
February 2002 the veteran wrote VA and mentioned the groin 
injury he received in service.  He also mentioned 
experiencing hearing loss, tinnitus, and the left wrist and 
hand injury in service, but did not address the post-service 
severity of those disorders.  He did not mention PTSD, 
hypertension, or peptic ulcer disease.  

In an August 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for residuals of a head injury 
and for residuals of a groin injury.  In a September 2002 
correspondence to his Congressman, the veteran wrote that he 
was in the process of "appealing a decision regarding [his] 
disability benefits."  He noted that while in service, he 
was treated for injuries to the head and groin, and after 
service was eventually diagnosed with PTSD related to the 
attack resulting in the groin injury.  No further 
correspondence was received from the veteran until 2004.

Given that the veteran, in the February 2002 statement, 
specifically referred to the service origin of what he 
believes is his current groin disability, the Board considers 
that statement to constitute his notice of disagreement as to 
the May 2001 denial of his claim to reopen.  As the veteran 
did not, in the same statement or in any other statement 
within one year of notice of the May 2001 rating action, 
mention PTSD, hypertension, or peptic ulcer disease, or 
suggest dissatisfaction with the ratings assigned his hearing 
loss, tinnitus, or left wrist and hand disorder, the Board 
finds that he did not initiate an appeal of the May 2001 
rating action with respect to those issues.  

Given that in his September 2002 statement he indicated that 
he was appealing certain issues, and identified the incident 
in which he purportedly received a head injury in service, 
the Board finds that the September 2002 statement constitutes 
a notice of disagreement as to the August 2002 rating action.

The veteran was issued a statement of the case as to the 
groin and head injury issues in December 2006.  He thereafter 
submitted a timely substantive appeal as to both issues.

In a September 2005 rating decision, the RO denied 
entitlement to an increased rating for the residuals of a 
left wrist and hand injury, denied service connection for 
hyperumbilical pain (claimed as a stomach disorder), and 
determined that new and material evidence had not been 
received to reopen the claim of service connection for PTSD.  
The veteran appealed the September 2005 rating decision to 
the Board.

In a July 2006 rating decision, the RO determined that clear 
and unmistakable error did not exist in an August 25, 1978, 
rating decision to the extent that it denied service 
connection for residuals of a groin injury and assigned a 
noncompensable evaluation for the residuals of a left wrist 
and hand injury.  The RO also determined that clear and 
unmistakable error did not exist in a July 10, 1981, rating 
decision which determined that new and material evidence had 
not been received to reopen a claim for service connection 
for residuals of a groin injury.  The veteran perfected an 
appeal of the July 2006 rating decision.

The veteran testified before the undersigned at a hearing 
held at the RO in April 2008.  Following the hearing, the 
representative submitted additional evidence without an 
accompanying waiver of initial RO consideration.
 
The veteran's representative, in May 2007, raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred to the RO for appropriate action.

The issues involving allegations of clear and unmistakable 
error in August 1978 and July 1981 rating decisions are 
addressed in the decision below.  The remaining issues listed 
on the title page of this action are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 25, 1978, rating decision granted service 
connection for residuals of an injury to the left wrist and 
hand, and assigned a noncompensable evaluation therefor.
 
2.  The August 25, 1978, rating decision, to the extent it 
denied an initial compensable disability evaluation, was 
based on the law and evidence then of record and constituted 
a reasonable exercise of rating judgment.

3. An August 25, 1978, rating decision denied entitlement to 
service connection for residuals of a groin injury.

4.  The August 25, 1978, rating decision, to the extent it 
denied service connection for residuals of a groin injury, 
was based on the law and evidence then of record and 
constituted a reasonable exercise of rating judgment.

5.  A July 10, 1981, rating decision denied the veteran's 
application to reopen the claim of service connection for 
residuals of a groin injury.

6.  The July 10, 1981, rating decision was based on the law 
and evidence then of record and constituted a reasonable 
exercise of rating judgment.




CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the August 
25, 1978, rating decision denying entitlement to an initial 
compensable evaluation for residuals of an injury to the left 
wrist and hand.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2007).

2.  Clear and unmistakable error is not shown in the August 
25, 1978, rating decision denying entitlement to service 
connection for residuals of a groin injury.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).

3.  Clear and unmistakable error is not shown in the July 10, 
1981, rating decision denying the application to reopen the 
claim of service connection for residuals of a groin injury.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues decided herein involve allegations of clear and 
unmistakable error in rating decisions issued prior to July 
1992 (the date VA was held to be on constructive notice of 
records within VA's possession).  Claims for CUE must be 
decided based on the evidence of record at the time of the 
challenged decision as they are based on a request for a 
revision of a previous decision.  Consequently, the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) and its implementing regulation are not for 
application.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The Board notes that in May 2008, the representative 
submitted statements by the veteran's sister and a cousin 
essentially indicating that the veteran was left-handed at 
birth.  As explained above, claims for CUE must be decided 
based only on that evidence of record at the time of the 
challenged decision.  The referenced statements therefore are 
not relevant to the question of whether the August 25, 1978, 
rating decision involved clear and unmistakable error.  
Consequently, there is no basis on which to remand the CUE 
issues for the RO's initial consideration of the above 
evidence.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo, supra.  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  Further, VA's failure in the duty 
to assist cannot constitute CUE.  See Cook v. Principi, 318 
F.3d 1334, 1346 (Fed. Cir. 2003).

Applicable law in 1978 specified that service connection was 
warranted for a disability that was the result of disease or 
injury that was incurred in or aggravated by wartime service.  
38 U.S.C. § 310 (1978) (now codified at 38 U.S.C.A. § 1110); 
38 C.F.R. § 3.303 (1978).

38 C.F.R. § 4.59 (1978) provided that:

With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the 
identification. Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint. 

The version of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
applicable in 1978 provided that degenerative arthritis 
established by X-ray findings was to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent was for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating was assignable for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating was assignable for X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations

The version of 38 C.F.R. § 4.71a, Diagnostic Code 5215 
applicable in 1978 provided that a 10 percent evaluation was 
warranted for limitation of wrist motion with palmar flexion 
limited in line with forearm, or with dorsiflexion less than 
15 degrees.  

The version of 38 C.F.R. § 4.69 effective in 1978 provided 
that:  

Left-handedness for the purpose of a major rating will 
be confirmed by the evidence of others, or by proper 
tests... Only one hand is to be considered major. 

The version of 38 C.F.R. § 4.31 effective in 1978 provided 
that: 

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  

The version of 38 C.F.R. § 3.156(a) in effect in 1981 did not 
include a definition of "new and material."  The regulation 
read as follows:

(a) New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision, will be considered as having been 
filed in connection with the claim which was pending at 
the beginning of the appeal period.
	 

I.  August 25, 1978 rating decision-- initial compensable 
disability evaluation for residuals of an injury to the left 
wrist and hand 

The service medical records show that the veteran injured his 
left wrist and hand around August 1974 in a blunt trauma 
incident.  X-ray studies of the wrist and hand in September 
1974 were negative.  Clinical examination in October 1974 
revealed no significant findings.  In November 1974 he 
reported left hand pain, which tended to increase in severity 
with grasping; he also reported a tender mass on the dorsum 
of the hand.  Physical examination demonstrated tenderness to 
touch.  Range of motion in the hand was initially described 
as poor, but a second examiner concluded that motion was full 
(the second examiner suggested there was a possible 
functional component to the veteran's complaints).  The 
veteran was placed on a one-month profile in November 1974 
for the condition of a left hand contusion.  The veteran was 
seen in January 1975 for continued left hand complaints, and 
was noted at that time to have an immovable mass on the back 
of the left hand which caused pain up the arm.  In February 
1975 he reported left wrist pain on exertion, and was 
prescribed a volar splint for two weeks (which was at times 
referred to as a "cast.")  Several days later, he was 
advised he could remove the splint and exercise his hand 
anytime he desired.  At his discharge, the veteran reported 
that his hand continued to hurt.  

VA treatment reports for December 1977 to July 1968 showed 
complaints of left wrist and arm pain.  He reported breaking 
the wrist in service, and indicated that he recently began 
experiencing left wrist stiffness and pain radiating up the 
arm.  He indicated that nothing relieved the symptoms, and 
that range of motion exercises aggravated the complaints.  X-
ray studies of the wrist taken in July 1978 showed a 
radiolucency in the distal radius with the suggestion of 
increasing bony sclerosis and thickening of the cortex.  The 
wrist joint was intact.  No soft tissue mass was seen.  The 
differential diagnosis included Brodie's abscess or ostei 
osteoma.

The record contained the April 1978 report of a disability 
evaluation performed on behalf of the Social Security 
Administration (SSA).  The report notes that the veteran 
described an injury to his left wrist in service resulting 
from the actions of a fellow servicemember in dropping a bed 
onto the joint.  He reported that the wrist was casted for 4 
or 5 months, and that a prominence at the base of the 
metacarpals had resulted.  His current complaints included 
pain in the distal left forearm, left wrist and dorsum of the 
left hand and thumb.  He also reported experiencing pain up 
the forearm when flexing the wrist, and indicated that his 
left wrist hurt with any type of lifting or work activity.  
He denied any swelling, but reported occasional stiffness in 
the thumb, ring and little fingers.  Physical examination 
disclosed the presence of a prominence at the base of the 
left second and third metacarpals on the dorsum of the hand.  
There was slight tenderness at the base of the second 
metacarpal.  Motor and sensory function and reflexes were 
intact.  X-ray studies of the left hand were normal.  The 
veteran was diagnosed as having an old sprain of the bases of 
the left second and third metacarpals with some new bone 
formation.  The examiner noted that the veteran was left-
handed, and concluded that the veteran required no treatment 
for the hand.

On VA examination in August 1978, the veteran reported 
experiencing excessive pain in the left hand, and a lack of 
any grip strength.  The veteran reported that he was right-
handed.  Physical examination showed that his left hand, 
wrist and forearm were symmetrical with the right, except for 
a slight prominence of the left wrist that the veteran 
explained was tender to pressure.  There was no limitation of 
left upper extremity motion as compared to the right arm.  
There was no atrophy, swelling, weakness, or other joint 
enlargement.  His hand grip was strong and equal to the 
right.  X-ray studies of the left hand and wrist showed a 1-
centimeter lytic defect in the distal radial metaphysis, with 
surrounding bony sclerosis.  The radiologist concluded that 
it most likely represented a bony abscess.  The examiner 
diagnosed the veteran as having residuals of left wrist 
injury.  

In the August 25, 1978, rating decision, the regional office 
noted that the veteran's left wrist was casted in service, 
and that the veteran was still reporting pain at his 
discharge.  The regional office summarized the VA examination 
report, and determined that service connection was warranted 
for residuals of left wrist and hand injury, assigning a 
noncompensable evaluation therefor under DC 5299-5215.  The 
RO did not explain the basis for the assignment of a 
noncompensable evaluation.

The veteran was provided with notice of the August 1978 
rating decision, and of his appellate rights with respect 
thereto, on September 1, 1978.  No pertinent communication 
was thereafter received from the veteran or any 
representative until more than a year elapsed following the 
September 1978 communication.

In challenging the August 25, 1978, rating decision, the 
veteran, through his representative, argues that his 
situation is analogous to that addressed by the Court in 
Myler v. Derwinski, 1 Vet. App 571 (1991).  Boiled down to 
their essence, his arguments in support of his contention 
that the August 25, 1978, rating action was clearly and 
unmistakably erroneous in failing to assign an initial 
compensable disability evaluation are as follows:  1)  The 
August 1978 rating decision did not include any reasons or 
bases; 2) VA failed to consider the complaints and clinical 
findings in the service medical records (including the PUHLES 
profile noted at discharge), the July 1978 X-ray studies, and 
the April 1978 SSA examiner's findings; 3) VA failed to 
interpret the meaning of "a lytic defect in the distal 
radial metaphysis" noted on X-ray studies; 4) VA failed to 
properly apply 38 C.F.R. § 4.59, which required assignment of 
a compensable rating in light of the evidence showing painful 
movement of the wrist and hand; 5) VA erred in assigning a 
noncompensable evaluation despite evidence of painful motion, 
abnormal X-rays, a bony prominence, activity restrictions, 
and the inability to work; 6)  the August 1978 examiner erred 
in not reporting measurements of joint motion and VA erred in 
relying on the examination report rather than the other 
evidence of record; 7) VA erred in accepting the August 1978 
examiner's determination that he was right-handed instead of 
the April 1978 SSA examiner's notation that he was left-
handed; 8) VA failed to apply 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which would have required assignment of at least a 
10 percent rating in light of the placement of the prominence 
at the base of two finger bones (which he argues was the 
functional equivalent of involvement of 2 or more major 
joints or minor joint groups); 9) VA improperly applied 
38 C.F.R. § 4.31, because the criteria for a compensable 
rating had actually been met; 10) VA failed to properly apply 
38 C.F.R. § 4.7, because VA could have assigned a compensable 
rating. 

As to arguments 1-3, 5, and 10, the Board first points out 
that silence in an RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record.  See Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  The 
Board notes in passing that the findings in the service 
medical records would have been of marginal probative value 
as to the severity of the disorder since November 1977 (the 
effective date of the grant of service connection).  In any 
event, there is simply nothing, other than the veteran's bald 
assertions, suggesting that the August 1978 rating decision 
failed to consider the evidence mentioned by the veteran.  In 
essence, the veteran's arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evidence then 
of record.  This type of allegation cannot, as a matter of 
law, form the basis for CUE.  Luallen v. Brown, 8 Vet. App. 
at 96 (1995); Crippen, 9 Vet. App. 412, 424 (1996); Caffery, 
6 Vet. App. 377 (1994).

With respect to argument 4, the veteran contends that 
38 C.F.R. § 4.59 mandates the assignment of a compensable 
evaluation.  He believes his situation is analogous to that 
in Myler, supra.  In Myler, however, the evidence was not in 
dispute, and the Court merely found that the regulatory 
guidance pertaining to muscle injuries specified that when a 
set of facts such as that involved in Myler were present, a 
particular disability rating was required to be assigned.  In 
this case, in contrast, no regulation required the assignment 
of a particular disability rating, and, more importantly, the 
evidence before VA in August 1978 was conflicting as to the 
severity of the wrist and hand disorder.  In particular, 
although the veteran reported left wrist and hand pain to the 
April 1978 and August 1978 examiners, neither examiner 
actually confirmed the presence of pain.  At most, the 
veteran demonstrated slight tenderness associated with the 
mass on his hand.  The August 1978 examiner did not find 
tenderness, but rather indicated that the veteran reported 
tenderness.  At that time, the veteran exhibited full range 
of motion with no weakness or indicia of pain.  The VA 
treatment reports noted complaints of pain, but did not 
provide any objective clinical findings supportive of those 
complaints.

In short, the medical evidence of record, particularly that 
since service, did not include findings suggesting the 
presence of painful motion in the left wrist or hand.  At the 
very least, no such findings were evident during the April 
1978 or August 1978 evaluations of the veteran.  The Board 
consequently finds that the provisions of 38 C.F.R. § 4.59 
did not compel the assignment of a compensable evaluation for 
the left wrist and hand disorder.  To the extent the veteran 
argues that there was some evidence suggesting painful 
motion, the Board again points out mere disputes as to the 
weighing and evaluation of the evidence then of record can 
not form the basis for CUE.  Luallen, supra.

As to contention 6, the Board points out that although the 
examiner did not report the precise range of motion in the 
affected joints, it would appear that his assertion that the 
range of motion was full was self explanatory.  In any event, 
at most the veteran's contention is this regard amounts to an 
allegation that VA failed in its duty to assist him.  Such an 
allegation does not rise to the level of CUE.  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).

With respect to allegation 7, the Board first points out that 
the veteran has never explained, in the context of his CUE 
claim, the relevance of determining whether his left upper 
extremity is the dominant or non-dominant extremity.  The 
diagnostic code under which he was rated did not provide for 
a higher rating where the dominant extremity was involved.  
Nor did the diagnostic code under which the veteran contends 
he should have been rated (i.e. DC 5003).  In any event, the 
Board points out that the evidence was, at best, conflicting 
as to whether the veteran was left-hand dominant.  The April 
1978 examiner indicated that the veteran was left-handed, but 
the August 1978 examiner noted the veteran's report of right-
handedness.  Again, the veteran's arguments concerning his 
hand dominance amounts to nothing more than a dispute as to 
the weighing of evidence, which can not rise to the level of 
CUE.

As to allegation 8, the Board points out that at the time of 
the August 1978 rating action, the veteran had not been 
diagnosed with arthritis.  X-ray studies of the wrist and 
hand at most showed the presence of a bony abscess and some 
sclerosis.  Neither the radiologists nor treating or 
examining physicians suggested that there was arthritis in 
the wrist or hand.  Moreover, even assuming that VA was 
compelled to rate the veteran under DC 5003, the evidence did 
not show the involvement of at least two major joints or at 
least two minor joint groups.  As already discussed, there 
was evidence suggesting the lack of painful motion, and the 
August 1978 VA examination report noted the absence of 
swelling or atrophy.  In short, the evidence did not clearly 
warrant evaluating the veteran's disorder under DC 5003, and 
in any event there was an evidentiary basis for finding that 
a noncompensable evaluation was warranted.

As to allegation 9, the veteran relies on the predicate 
assumption that he was entitled to a compensable evaluation 
in the first place.  Given that the veteran has not 
demonstrated that VA was compelled to assign such an 
evaluation, VA clearly did not err in assigning a 
noncompensable evaluation under the authority of 38 C.F.R. 
§ 4.31. 

In sum, the record does not reflect that either the correct 
facts as they were known in August 1978 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE, and neither do his contentions regarding any failure in 
VA's duty to assist.  In short, the Board concludes that the 
August 25, 1978, rating decision constituted a reasonable 
exercise of rating judgment under the law as it then existed, 
and that the assignment of an initial noncompensable 
evaluation was not clearly and unmistakably erroneous.  
Accordingly, the Board has determined that CUE has not been 
shown in the August 25, 1978, rating action. 

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking an RO decision, is to dismiss the challenge without 
prejudice.  In the instant case, however, the veteran has set 
forth the alleged clear and unmistakable errors, the legal 
and factual basis for the allegations, and why he believes 
the result would have been manifestly different but for the 
alleged error.  Consequently, denial of his claim on the 
merits, rather than dismissal without prejudice, is 
appropriate. 

The Board notes in passing that the representative has 
expressed dissatisfaction with the November 2006 statement of 
the case.  Apparently, that document did not analyze his 
arguments concerning 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic 
Code 5003 to his satisfaction.  His arguments were, though, 
considered by the RO, and have been considered by the Board.  
The Board assures the veteran and his representative that the 
contentions, although not persuasive, are well understood.


II.  August 25, 1978 rating decision-- denial of service 
connection for residuals of a groin injury

The service medical records show that the veteran was kicked 
in the testicles in September 1974.  Physical examination at 
that time disclosed testicular tenderness, without swelling 
or hematoma.  His injury was treated with ice and analgesics.  
In  January 1975 he reported the presence of two "lumps" in 
his groin after lifting something heavy; he was diagnosed 
with a mild infection.   In February 1975, he was treated for 
venereal disease.  His service discharge examination is 
silent for any reference to inguinal complaints or findings.  

VA treatment reports for December 1977 to July 1978 show that 
in June 1978, he reported experiencing pain in his scrotum 
since being kicked in service; the veteran was not diagnosed 
with a disorder.

On his May 1978 application for service connection for a 
groin disorder, the veteran reported treatment for stomach 
problems since service, but not for his claimed groin injury.

On VA examination in August 1978, the veteran reported 
experiencing groin pain.  Physical examination disclosed the 
absence of any abnormalities of the genitalia.  There was no 
inguinal lymphadenopathy.  The examiner determined that the 
veteran did not have any objective findings related to the 
service groin injury.  

In the August 25, 1978, rating decision, the regional office 
accurately summarized the service medical records.  The 
regional office also summarized the VA examination report, 
and denied service connection for residuals of a groin injury 
on the basis that no residuals of the service groin injury 
were found on examination.

The veteran was provided with notice of the August 1978 
rating decision, and of his appellate rights with respect 
thereto, on September 1, 1978.  No pertinent communication 
was thereafter received from the veteran or any 
representative until more than a year elapsed following the 
September 1978 communication.

As will be discussed in the next section, in 1981 the veteran 
submitted an April 1976 VA treatment note showing that he 
underwent incision and drainage of an inguinal abscess.

In challenging the August 25, 1978, rating decision, the 
veteran argues that the rating decision did not provide any 
reasons and bases for the denial of the claim.  He also 
argues that the true facts as they were known were not before 
the rater because the RO was unaware of the April 1976 
abscess and surgery.  The veteran also contends that service 
connection should have been granted because the August 1978 
examiner documented pain in the groin and testicles.  

As to his contentions regarding reasons and bases, the Board 
points out that the August 1978 rating action in fact did 
discuss the reason for the denial.  The rating decision 
explained that current residuals of the service groin injury 
were not shown.  Even if the rating decision had not provided 
a rationale, prior to 1990, VA was not required to provide an 
explanation.  See Eddy, supra.

With respect to the April 1976 VA treatment note, the Board 
points out that the veteran is incorrect that VA was 
constructively aware of the treatment note.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997).  Consequently, his 
argument that the true facts as they were known were not 
before the rater is without merit.

As to his contentions regarding the August 1978 examiner's 
findings, the examiner actually found no clinical evidence of 
disability.  The references on the examination report to 
groin pain represented the veteran's complaints, and not the 
examiner's findings.  In essence, the veteran's contentions 
boil down to an allegation that the RO did not weigh the 
evidence properly.  As already explained, this cannot rise to 
the level of CUE.

In sum, the record does not reflect that either the correct 
facts as they were known in August 1978 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE.  In short, the Board concludes that the August 25, 1978, 
rating decision constituted a reasonable exercise of rating 
judgment under the law as it then existed, and that the 
denial of service connection for a groin injury was not 
clearly and unmistakably erroneous.  Accordingly, the Board 
has determined that CUE has not been shown in the August 25, 
1978, rating action. 

Given that the veteran's contentions boil down to allegations 
that the rating board in August 1978 improperly weighed the 
evidence, the Board concludes that dismissal without 
prejudice of the veteran's claim is appropriate.  See 
Simmons, supra.


III.  July 10, 1981, rating decision

Following the August 1978 rating decision, the veteran next 
communicated with VA concerning his claim for residuals of a 
groin injury in June 1981.  At that time, he requested that 
VA reconsider his claim in light of an April 1976 VA 
treatment note showing treatment for a groin abscess.  He 
indicated that since that time, his requests for treatment of 
his groin pain had been consistently denied.

Accompanying his statement was an April 1976 VA treatment 
note indicating that the veteran had a groin abscess which 
was incised and drained.  

In the July 10, 1981 rating action, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for groin disability.  The 
action explained that although the treatment note mentioned 
an inguinal abscess, it did not reference a groin injury in 
service. 

The veteran was provided with notice of the July 1981 rating 
decision, and of his appellate rights with respect thereto, 
on July 17, 1981.  No communication was thereafter received 
from the veteran or any representative until more than a year 
elapsed following the July 1981 communication.

The veteran contends that in denying reopening of the claim, 
the RO improperly applied 38 C.F.R. § 3.156(a).  He contends 
that the April 1976 note demonstrated that he underwent 
emergency surgery within 14 months of his discharge for 
problems at the same site involved in the service injury.  He 
argues that the evidence was necessarily material, given the 
service groin injury and his continued complaints at his 
August 1978 VA examination, and that it was not "legally 
necessary" for the treatment note to refer to service before 
the RO could reopen the claim.

As to the veteran's allegation that VA misapplied 38 C.F.R. 
§ 3.156(a), the Board points out that he obviously is under 
the assumption that the regulation in July 1981 contained, as 
it does now, a definition of "new and material" evidence.  
It did not, however, and the veteran has not presented any 
argument concerning how VA violated the language it did 
contain in July 1981.  His allegation that VA failed to 
properly apply 38 C.F.R. § 3.156(a) is without merit.

As to his remaining arguments concerning the probative value 
of the April 1976 treatment note in light of the prior 
evidence of record, the veteran's contentions, again, amount 
to mere disagreement with how VA weighed the evidence at the 
time of the July 1981 decision.  It is unclear what the 
veteran means in arguing that it was not "legally 
necessary" for the treatment note to refer to service, but 
he clearly has argued that the treatment note should have 
been sufficient to reopen the claim when weighed in 
conjunction with other evidence of record.  Such an argument 
does not amount to CUE. 

In sum, the record does not reflect that either the correct 
facts as they were known in July 1981 were not before the RO, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE.  In short, the Board concludes that the July 10, 1981, 
rating decision constituted a reasonable exercise of rating 
judgment under the law as it then existed, and that the 
denial of the veteran's application to reopen his claim 
regarding the residuals of a groin injury was not clearly and 
unmistakably erroneous.  Accordingly, the Board has 
determined that CUE has not been shown in the July 10, 1981, 
rating action. 

Given that the veteran's contentions boil down to allegations 
that the rating board in July 1981 improperly weighed the 
evidence, the Board concludes that dismissal without 
prejudice of the veteran's claim is appropriate.  See 
Simmons, supra.


ORDER

Clear and unmistakable error not having been found in an 
August 25, 1978, rating decision which assigned an initial 
noncompensable evaluation for residuals of an injury to the 
left wrist and hand, the appeal is denied.

Clear and unmistakable error not having been found in an 
August 25, 1978, rating decision which denied service 
connection for residuals of a groin injury, the appeal is 
dismissed without prejudice.

Clear and unmistakable error not having been found in a July 
10, 1981, rating decision which determined that new and 
material evidence had not been received to reopen the claim 
of service connection for residuals of a groin injury, the 
appeal is dismissed without prejudice.


REMAND

In May 2008, the veteran's representative submitted 
statements by the veteran's sister and a cousin, both 
indicating that the veteran was born left-hand dominant.  
Neither submission was accompanied by a waiver of initial RO 
consideration.  The statements are pertinent to the increased 
rating issue, inasmuch as the representative contends that 
the referenced disorder is more properly rated under a muscle 
injury diagnostic code.  The muscle injury codes typically 
award a higher disability evaluation if the affected 
extremity is the dominant one, versus the minor extremity.  
Given that the veteran did not relinquish his right to have 
the above evidence reviewed by the RO, the Board will remand 
the increased rating issue.  See 38 C.F.R. § 20.1304(c) 
(2007).

At his April 2008 hearing before the undersigned, the veteran 
testified that he is in receipt of Supplemental Security 
Income (SSI) benefits from the Social Security Administration 
(SSA).  He indicated that those benefits were based on a 
finding of disability.  The record confirms that, as earlier 
as June 1992, the SSA awarded the veteran SSI benefits, 
although at his June 2006 hearing before a Decision Review 
Officer, the veteran indicated that his SSI benefits were 
replaced by a VA nonservice-connected pension.

The Board notes that SSI benefits can be awarded based on the 
presence of disability, and likely were in the veteran's 
case.  See 20 C.F.R. § 416.202 (2007) (explaining the bases 
of eligibility as age 65 or older; blindness; or disability).  
The receipt of SSI carries with it the obligation to 
cooperate with required periodic redeterminations of 
eligibility, including in the form of medical examinations.  
See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2007).  

The Court has held on a number of occasions that where a 
veteran receives benefits from the SSA which are based on the 
determination of disability, those records are potentially 
relevant and should be obtained.  In this case, VA has not 
attempted to obtain any records in SSA's possession 
concerning the veteran's receipt of SSI benefits.  As any 
such records are potentially relevant to the remaining claims 
on appeal, they should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (extending the duty to 
obtain SSA records to claims to reopen). 

As noted in the Introduction, the issue concerning residuals 
of a groin injury originates from a May 2001 rating decision.  
The underlying claim was filed before August 29, 2001.  This 
is significant because the regulation defining "new and 
material" evidence was amended effective that date.  As to 
that particular issue, the veteran is entitled to application 
of the former definition of "new and material" evidence.  
The record reflects that he was provided with 38 U.S.C.A. 
§ 5103(a)-compliant notice in this regard in a May 2002 
correspondence.  The December 2006 statement of the case, 
however, provided him with the text of 38 C.F.R. § 3.156(a) 
in effect from August 29, 2001.  To avoid any possibility of 
prejudice to the veteran, on remand he should be provided 
with the text of the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a copy of any SSA decision 
awarding or denying Supplemental Security 
Income benefits for the veteran, copies 
of all medical records upon which any 
such SSA benefit award or denial was 
based, and a copy of any medical records 
associated with any subsequent disability 
determinations by the SSA for the 
veteran. 

2.  After undertaking any other 
developmental action deemed necessary, 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full, issue a 
supplemental statement of the case, which 
must include citation to the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, and must include 
consideration of all evidence added to 
the record since the December 2006 
statement of the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded herein.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).







______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


